Citation Nr: 1032865	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-27 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to October 
1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issues of entitlement to service connection for cervical 
spine and bilateral shoulder disabilities are addressed in the 
REMAND that follows the order section of this decision.


FINDING OF FACT

A right foot disability has not been present at any time during 
the pendency of this claim.


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. 
L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA by letter mailed in October 2005, prior 
to the initial adjudication of the claim.  Although the Veteran 
was not provided notice with respect to the disability-rating or 
effective-date element of the claim until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for right foot disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with respect 
to those elements of the claim is no more than harmless error.

The record reflects that service medical records, service 
personnel records, and VA treatment records as well as an 
examination report have been obtained.  Neither the Veteran nor 
her representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she has right foot pain which is 
related to an in-service stress fracture.  

The Board notes that the Veteran was treated in-service on a 
multitude of occasions for a right foot disorder beginning in 
August 1991 when she jumped off of a truck.  The Veteran was 
additionally treated for right foot pain and symptomatology 
during September 1994, October 1994 and June 1995.  During the 
1994 treatment, the Veteran was diagnosed with a stress fracture 
at the base of the second metatarsal.  During the 1995 treatment, 
the Veteran was assessed with a contusion versus tendonitis.  
Additionally, in August 1996 the Veteran was diagnosed with pes 
planus.  

The Veteran was afforded a VA examination during January 2006; 
however, the examiner indicated that the Veteran did not have a 
current right foot disability.  The examiner noted that the 
Veteran had no limp, no tenderness, no erythema, no swelling, no 
warmth, full range of motion, no pain with manipulation, no 
callus, no evidence of abnormal weight bearing and no limits on 
walking.  The Veteran did indicate that she had pain about once a 
week for half of a day which she treated with Tylenol.  The 
findings on an X-ray examination of the right foot were 
unremarkable.

The Board notes that VA treatment records were reviewed; however, 
the only notation of treatment for a right foot condition was 
during 2002 which is outside of the relevant period. 

The Board notes that there is no objective indication of a right 
foot disability at any time during the pendency of the claim, and 
the aforementioned VA examination disclosed that the Veteran's 
right foot is normal.  It is important to point out at this 
juncture that pain is not in and of itself a disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  The Board acknowledges that the Court has 
held that the requirement for service connection that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim even though the 
disability resolves prior to the Secretary's adjudication of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In this case, the preponderance of the evidence establishes that 
the Veteran has not had a right foot disability at any time 
during the pendency of this claim.

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt but has determined that it is not applicable 
to the claim because the preponderance of the evidence is against 
the claim. 


ORDER

Entitlement to service connection for a right foot disability is 
denied.


REMAND

The Board notes that the Veteran had a documented in-service 
injury involving her back and neck during active duty.  In this 
regard, the Board notes that a September 1996 radiological report 
indicates that the Veteran had neck and shoulder pain since a 
motor vehicle accident during September 1995.  Additionally, a 
September 1996 report of medical examination indicates that the 
Veteran had back and neck pain since a motor vehicle accident.  
The Board additionally notes that private treatment records 
indicate extensive treatment for the Veteran's back and neck 
disabilities to include a November 2004 report indicating 
degenerative disc disease with right-sided disc protrusion at C5-
6 which could impinge on the right C5 nerve root and shallow 
diffuse non-stenotic disc protrusion at C6-7.  Thus, as the 
Veteran had an in-service injury with specific reports of 
subsequent shoulder and neck pain as well as an indication of 
post-service neck and shoulder problems, the Veteran should be 
afforded a VA examination.

The Veteran should additionally be requested to indicate the 
facility at which she was treated for the in-service motor 
vehicle accident with submission of any necessary authorization 
to obtain relevant treatment records.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should request the 
Veteran to provide identifying information 
and any necessary authorization concerning 
any health care providers who treated or 
examined her for any of the disabilities at 
issue while she was on active duty to include 
where she was treated for her in-service 
motor vehicle accident.  It should also 
request her to provide the identifying 
information and any necessary authorization 
to enable VA to obtain any post-service 
medical records, not already of record, 
pertaining to post-service treatment for or 
examination of any of the disabilities at 
issue.  It should then undertake any 
additional indicated development to obtain 
any pertinent, outstanding evidence.  The RO 
or the AMC should continue its efforts to 
obtain any pertinent, outstanding service 
medical records unless additional efforts 
would be futile.

2.  Then, the Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the etiology of any 
current disorders of her shoulders and 
cervical spine.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the claims folder review and the 
examination results, the examiner should 
provide an opinion for each currently present 
disorders of the Veteran's shoulders and 
cervical spine as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service.

The rationale for all opinions expressed must 
also be provided.

3.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


